Citation Nr: 1000610	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-18 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from January 
1979 to February 1980.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which reopened and denied the Veteran's claim for entitlement 
to service connection for PTSD.  

In July 2008 the Board reopened and remanded the claim for 
further development.  The development has been completed, and 
the case is before the Board for final review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The record does not demonstrate that the Veteran engaged 
in combat with the enemy.

3.  The claimed in-service stressful experiences have not 
been corroborated, were not perceived as life-threatening, 
and any diagnosis of PTSD was made based on an unverified 
account of in-service events given by the Veteran.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's application to reopen a 
previously denied claim for service connection for PTSD was 
received in November 2004.  Thereafter, he was notified of 
the general provisions of the VCAA by the Boston RO in 
correspondence dated in May 2005.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case was issued 
in September 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, VA 
treatment records, and records from the Social Security 
Administration (SSA) have been obtained and associated with 
his claims file.  The Veteran has also been provided with a 
VA PTSD examination to assess the current nature and etiology 
of his claimed PTSD disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be established 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009).

If the Veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony. See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The DSM-IV diagnostic criteria for PTSD include exposure to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others; and a response that 
involved intense fear, helplessness, or horror.  Additional 
diagnostic criteria must be met before a diagnosis of PTSD is 
warranted.

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he has PTSD as a result of 
harassment by his staff sergeant, who allegedly called him 
names, gave him poor performance ratings, and threw an 
ashtray at him, which did not hit him.

In an enlistment report of medical history dated in January 
1979, the Veteran denied any nervous trouble, depression or 
excessive worry, or frequent trouble sleeping.  An enlistment 
medical examination report included normal psychiatric 
findings.  Service treatment notes dated in September 1979 
showed that his commander directed him to the lab for a 
urinalysis, and he was referred to alcohol rehabilitation.  
Corresponding service personnel records showed that he was 
disciplined for drunk and disorderly conduct, property 
damage, assault, and using disrespectful language toward a 
superior.

Service treatment records also indicated that he was seen in 
November 1979 in the mental health clinic for alcohol 
rehabilitation intake and remained in rehabilitation in 
January 1980.  In a separation report of medical history 
dated in January 1980, he again denied any nervous trouble, 
depression or excessive worry, or frequent trouble sleeping.  
A corresponding separation medical examination report 
included normal psychiatric findings.

Service personnel records reflected that the Veteran received 
non-judicial punishment for several incidents in the barracks 
and for personal conduct when off duty.  In a record of 
counseling dated in November 1979, the Veteran acknowledged 
drinking heavily, getting into an argument with others, 
breaking a bottle, and throwing the bottle and a cooking 
grill from the third floor.  He agreed that he had some sort 
of problem drinking or otherwise and stated that he would 
like to get out of the service. 

Service personnel records also included a psychiatric 
evaluation report dated in November 1979.  It was determined 
that he had no psychiatric disorder; however, he had a 
character and behavior disorder.  He admitted to having poor 
peer relationships and a bad temper, and the report described 
some of the incidents that he had with his peers.

The Veteran's DD Form 214 (separation from service) listed 
his military occupational specialty as a heating systems 
specialist.  No decorations, medals, badges, citations, or 
campaign ribbons were awarded.  The character of his 
discharge was listed as "under honorable conditions," and 
the narrative reason for separation was listed as 
"unsuitability - apathy, defective attitude - evaluation 
officer."

Post-service VA treatment records November 1995 to March 2000 
reflected treatment for depression and a history of alcohol 
and cocaine abuse.  In a VA mental health note dated in June 
2001, the Veteran reported feeling emotionally unstable since 
childhood when he was emotionally abused by his father, who 
was an alcoholic.  He stated that his military experience was 
stressful to him and worsened his symptoms.  He indicated 
that following discharge from the service he became dependent 
on crack cocaine and had numerous treatment episodes for 
substance abuse and mental health.  In a VA psychiatric 
evaluation note dated a few weeks later in June 2001 he 
reported a lifelong history of depression and that he started 
using alcohol at age 15.  He again stated that he was raised 
by an abusive, heavy-drinking father.  The diagnosis included 
depressive disorder NOS (not otherwise specified), likely MDD 
(major depressive disorder), and rule out bipolar disorder.  

In a mental health progress note dated in August 2001, he 
again reported that he felt unhappy and labile as a child, 
reporting that his father emotionally abused him, and he 
started drinking alcohol when he was 15 years old and using 
crack cocaine when he was 22 years old.  He described having 
a "nervous breakdown" in the Air Force.   He added that he 
had been through multiple detoxes and prolonged inpatient 
rehabilitation in his 20s and 30s.  The diagnosis included 
cocaine abuse in remission, alcohol abuse in remission, rule 
out bipolar disorder, and rule out major depressive disorder.  
The psychiatrist's impression was that the Veteran had a 
history of episodes of mixed mood symptoms in the context of 
alcohol and cocaine abuse that were also present, however, 
during years of abstinence with apparent onset in childhood 
before substance abuse.

In a mental health note dated in December 2001, the Veteran 
requested PTSD screening in order to obtain VA benefits.  
Following a clinical interview, the psychiatrist indicated 
that no trauma was identified.  She elaborated that the 
Veteran identified a relationship with a sergeant as 
traumatic, but the worst he did was throw an ashtray at him, 
which he did not consider life-threatening.  He also 
identified some abuse from siblings, but the worst was 
tickling him until he urinated on himself in front of other 
kids.  He denied any trauma that was perceived as life-
threatening and denied any nightmares, flashbacks, or re-
experiencing of the identified "traumas."  The psychiatrist 
communicated to the Veteran that she had serious doubt that 
he would obtain service connection for PTSD.  The impression 
was history of episodes of mixed mood symptoms in the context 
of alcohol and cocaine abuse that were also present, however, 
during years of abstinence with apparent onset in childhood 
before substance abuse.

Additional VA treatment records dated from September 2001 to 
June 2002 reflected ongoing treatment for a bipolar disorder, 
a recent crack cocaine relapse following the PTSD screen, and 
assistance with unstable housing and interpersonal 
difficulties.  

A medical report from the State of Connecticut dated in 
September 2002 listed a diagnosis of bipolar disorder.

In a VA mental health progress note dated in September 2002, 
the Veteran stated that he wanted to describe his past 
because he wanted help documenting the difficulties he had 
while in the service that he believed exacerbated his 
previous depression.  He stated that he believed that he 
suffers from PTSD due to the stress he endured in service, 
stating that a staff sergeant broke his glasses, threw 
ashtrays at him, and gave him poor evaluations for no 
particular reason.  He reported that he served during 
peacetime, but felt like it was war time because he was 
constantly on alert.    

In a VA mental health intake assessment dated in August 2003, 
the Veteran reported that a sister fed him Draino at age 
three and 11, resulting in a hole in his tongue that healed.  
He reported harassment by a staff sergeant in 1979 while he 
was stationed in Guam that occurred five days per week in the 
sergeant's office and consisted of name-calling, throwing a 
glass ashtray, and smashing his eyeglasses on the desk.  He 
stated that he felt "intimidated and scared" by him because 
he had the "authority and power" to ruin his career.  He 
described an Article 15 resulting from fights.  He also 
stated that he was physically, verbally, and mentally abused 
by his father.  The diagnosis included bipolar disorder by 
history.

In a VA rheumatology note dated in September 2004, the 
Veteran indicated that he was disabled for SSA purposes based 
on bipolar disorder.  He described unhappiness with his 
current housing arrangement.  The assessment included 
PTSD/bipolar, multiple issues going on.

In a letter from a VA social worker dated in November 2004, 
she indicated that the Veteran was recently admitted to the 
Bedford VA Hospital in the Community Stabilization Program 
and was diagnosed with PTSD related to his service after 
enduring extreme harassment from his staff sergeant during 
his tour in Guam.

In a loan discharge application dated in November 2004, the 
diagnosis included bipolar disorder with depressed mood and 
"PTSD (childhood)."			

In VA mental health notes dated in February and March 2005, 
the Veteran reported having nightmares of his staff sergeant 
beating him, putting a gun to his head, and ordering him to 
kill people.  When pressed for details, he clarified that the 
whole story is a recurrent dream.

In a VA psychology consultation evaluation dated in May 2005, 
the Veteran requested a psychological assessment of PTSD 
because he hoped the results may support his application for 
service connection for PTSD.  He denied any childhood 
physical, sexual, or emotional abuse.  He again described 
alleged harassment during military service, but indicated 
that he did not perceive any of the reported harassment as 
life-threatening; he reported that his life was not in 
danger, and that he did not sustain any serious injury during 
the harassment.  Instead, he was concerned about the threat 
to his "emotional and psychological integrity."  Following 
a clinical interview and testing, the diagnosis included 
major depressive disorder, recurrent and severe, without 
psychotic features, and cocaine abuse in sustained full 
remission.

In a VA mental health consultation note dated in July 2005, 
the Veteran described nightmares about his staff sergeant.  
He also stated that his father did not treat him as well as 
his siblings and believed that the reason was because he had 
fair skin.  He explained that his father was very strict, and 
he received the belt at many times.  The diagnosis was PTSD 
with depression and anxiety.

In correspondence received from the Veteran's roommate, K. 
W., dated in April 2006, she stated that the Veteran told her 
about what happened in service, having trouble with authority 
figures, and having nightmares.  She described observing him 
become upset, depressed, and sometimes feeling afraid of him.

In a VA PTSD examination report dated in December 2008, the 
examiner outlined his review of the claims file, including 
service records and post-service treatment records.  The 
Veteran reported that his family life was "okay" growing up 
and denied any physical or sexual abuse as a child or 
teenager.  He denied any military combat experience, but 
estimated at least 20 disciplinary actions against him for 
"fighting" while in the military.  When asked to describe 
the worst traumatic event that happened to him while in the 
military, he reported that his staff sergeant was abusive to 
him; he threw an ashtray at him, called him names, and gave 
him a zero on a performance evaluation.  He stated that he 
thinks about the harassment everyday and feels worthless.  

The diagnosis included mood disorder, NOS, induced by past 
dependence on alcohol and crack cocaine and features of 
depression due to chronic pain; and alcohol dependence and 
crack cocaine dependence, both in full sustained remission by 
Veteran's report.  The examiner explained that the identified 
stressor did not meet the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria for a PTSD traumatic 
event, there were no reported post-service stressors, and he 
did not meet the DSM-IV diagnostic criteria for PTSD.

SSA disability records were received in August 2009 and 
included VA and private treatment records showing treatment 
for major depression and bipolar disorder.  In an intake 
screening report from Lakeside Alternatives dated in June 
1999, he described a history of major depression from the age 
of eight years old.  He described physical abuse by his 
family; emotional abuse by his father, who was an alcoholic; 
and family violence from his mother and father.  The 
impression was bipolar disorder.

Notwithstanding the Veteran's current 2004 diagnosis of PTSD, 
the claim must be denied because objective evidence does not 
show that the Veteran engaged in combat with the enemy, and 
there is otherwise no credible evidence that the claimed in-
service stressor occurred or was perceived as life-
threatening.

In light of the foregoing evidence, the Board must conclude 
that there is no verified or verifiable stressor to support 
the claim.  Simply stated, combat has not been established, 
the claimed in-service stressful experience (repeated 
harassment) has not been corroborated by credible evidence, 
and the evidence provided by the Veteran does not present any 
basis for further developing the record in this regard.  For 
these reasons, the November 2004 diagnosis of PTSD made by 
the VA social worker and other VA medical personnel is not 
persuasive because it was based on stressful experiences that 
have not been verified.

The Board further finds that the medical evidence itself 
fails to show that the claimed in-service harassment was 
clinically significant with respect to a claim for PTSD.  The 
Board observes that the Veteran denied perceiving the alleged 
harassment, including the alleged assault with a glass 
ashtray, as life-threatening in May 2005 and in December 
2008.  Accordingly, the Veteran's claim for PTSD must be 
denied because there is no credible evidence that he was 
exposed to a "traumatic event" as defined by the DSM-IV. 

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, the essential criteria of 38 C.F.R. § 3.304(f) have 
not been met, and the Board must therefore deny the Veteran's 
claim of entitlement to service connection for PTSD.  

Here, there simply is no evidence to corroborate the 
occurrence of the Veteran's alleged in-service stressor.  The 
stressor that the Veteran has reported, being harassed by his 
staff sergeant and assaulted with an ashtray, clearly appears 
to be the type of anecdotal experience that is incapable of 
being independently verified.  See Cohen v. Brown, 10 Vet. 
App. 128, 134 (1997) (holding that anecdotal incidents, 
although they may be true, are not researchable; in order to 
be researched, incidents must be reported and documented).  
Therefore, the Veteran's claim for service connection for 
PTSD must be denied.

The Board also has considered the assertions that the Veteran 
and his representative advanced in connection with the claim 
on appeal, including that he has PTSD due to harassment by a 
sergeant in service.  However, these assertions are not 
persuasive because he has consistently denied perceiving 
these events as life-threatening.

For all the foregoing reasons, the claim for service 
connection for PTSD must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

The Board also notes that the RO denied entitlement to 
service connection for depression in rating decisions dated 
in January 2000 and July 2002.  He was notified of each 
decision in separate letters, disagreed with each decision, 
but did not perfect a timely appeal as to either decision.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


